pER Curiam.
The act of 1/15, whilst it was unrepealed, was suspended from its usual operation by the acts disqualifving British adherents to sue in our courts. It did not begin to ppe« *347fate as to such persons till the end of the war, and then if the seven years were not completed before k was repealed by sxC of 17S9, no bar could ever be operated under it. Lewis, the testator, died in 17SO; between the end of the war and 1739, were act seven years. The demurrer to the plea, stating these ¿sets, and relying upon the act of if i5,. must be allowed.
Plea held goed-